Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 07/15/2020.
Priority
This application, Pub. No. US 2020/0330610 A1, filed on 05/22/2020 as continuation of application No. 15/693,772, filed on 09/01/2017, Pub. No. US 2018/0092993, now abandoned, which claims benefit of US provisional application 62/382,594, filed 09/01/2016.
Status of Claims
Claims 1-5, 9, 11, 13, 14, 17, 18, 25, 28, 32, 38, 113, 114 and 118-120 are currently pending.  Claims 1-131 have been originally filed.  Claims 11, 14, 17, 18, 25 and 28 have been amended, and Claims 6-8, 10, 12, 15, 16, 19-24, 26, 27, 29-31, 33-37, 39-112, 115-117 and 121-131 have been cancelled, as set forth in Applicant’s Preliminary amendment filed 07/15/2020.  Claims 1-5, 9, 11, 13, 14, 17, 18, 25, 28, 32, 38, 113, 114 and 118-120 are subject to election/restriction requirement set forth below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Group I, Claims 1-5, 9, 11, 13, 14, 17, 18, 25, 28, 32 and 38, drawn to a composition comprising a first antibody, classified, for example, in A61K 49/0015.
II.	Group II, Claims 113, 114 and 118-120, drawn to a conjugated antibody comprising an antibody conjugated to a plurality of fluorescent labels, classified, 
for example, in A61K 47/10.
Inventions of Groups I and II are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design.  Specifically, the invention of Group I drawn to a composition comprising a first antibody, wherein two or more fluorescent labels and two or more spacer molecules are covalently attached to the first antibody, and wherein the fluorescent label and spacer molecules are not covalently attached to each other, whereas the invention of Group II drawn to a conjugated antibody comprising an antibody conjugated to a plurality of fluorescent labels, wherein the conjugated antibody comprises one or more of the following characteristics: (a) a Fluorescent Ratio on a per fluorescent label basis that is equal to or greater than 0.5, (b) at least four fluorescent labels are conjugated to the antibody, and/or (c) the total fluorescence of the antibody is at least 20 percent greater than the fluorescence of the unconjugated fluorescent molecule.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
According to MPEP § 808.02, restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
Claims 1-5, 9, 11, 13, 14, 17, 18, 25, 28, 32, 38, 113, 114 and 118-120 are generic to the following disclosed patentably distinct species.  If Group I, is elected, the species election for each of (a) and (b) is required; and if Group II is elected, the species election for (a) is required; which elected species altogether shall read on a single specific embodiment of the claimed composition or conjugated antibody:
(a)	a fluorescent label of the identified chemical structure; a mode of its attachment to an antibody, please identify a linker; and a ratio of the fluorescent label to the antibody; and
(b)	a spacer of the identified chemical structure; a mode of its attachment to an antibody; and a ratio of the spacer molecule to the antibody.

The species for each of (a) and (b) are independent or distinct because as disclosed the different species for each of (a) and (b) have mutually exclusive characteristics for each identified species.  In addition, the species for each of (a) and (b) are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for each of (a) and (b), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
There is an examination and search burden for the patentably distinct species of each of (a) and (b) due to their mutually exclusive structural and/or physico-chemical characteristics.  The species of each of (a) and (b) require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of species for each of (a) and (b) or a grouping of patentably indistinct species for each of (a) and (b) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic 
is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a 
petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641